DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-19, 23, 27-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites the limitation of “the process excludes treating wines before harvesting grapes with bacteria composition”. Neither original specification nor original claims provide support for such limitation. Neither original specification nor original claims state that the process excludes treating wines before harvesting grapes with bacteria composition. Moreover, there is no mention of bacteria at al. 
In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for exclusion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-19, 23, 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-19, 23, 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  specific method steps associated with “physiochemical treatment involving temperature and pH”. Independent claim 1 recites the limitation of “physiochemical treatment involving temperature and pH”. Any treatment involves temperature and pH. The treated composition is at a certain temperature and has certain pH. Even being in an ambient environment involves temperature and pH.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 7-8, 10-19, 23, 27 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salmon (EVALUATION OF YEAST SPRAYING AS A TOOL FOR REDUCING FUNGUS DISEASES ON GRAPEVINES).
In regard to claim 1, Salmon discloses treating vines before harvesting grapes with a yeast composition (page 1). Salmon discloses 
In subsequent field scale experiments performed during 2007 and 2008 vintages, it is shown that yeast spraying with the selected industrial S. cerevisiae F strain on an artificially A. carbonarius infected vineyard was able to reduce the spread of A. carbonarius inside the grape berries, even if the external black mycelia form of A. carbonarius is not observed at the grape berry surfaces. From the obtained results, it is possible to deduce that yeast spraying on the surface of intact grape berries partially reduces A. carbonarius penetration into undamaged grapes. Moreover, the
reduction of the spread of A. carbonarius was accompanied by a significant reduction in the final level of ochratoxin A in the corresponding wines (Figure 3). The chemical and sensory properties of the final wines were also not detrimentally affected by yeast spraying (pages 2-3).

Therefore, Salmon discloses:
--treating vines before harvesting grapes with a yeast composition to balance sugar and phenolic maturation in the grapes;
--harvesting the grapes; 
--processing the grapes to produce must and fermented beverage such as wine.
Salmon also discloses that the process excludes treating vines before harvesting grapes with a bacteria composition. 

Balance in sugar and phenolic maturation in the grapes also is seen as an inherent result of grapes treatment with yeast composition. Further in regard to the quality of grapes after treatment with yeast, Salmon discloses “[t]he chemical and sensory properties of the final wines were also not detrimentally affected by yeast spraying” (page 3).
Regarding the increases in degree of polymerization of tannins to balance sugar and phenolic maturation in the grapes recitation in claim 1, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as balancing sugar and phenolic maturation in the grapes, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the balance of sugar and phenolic maturation in the grapes among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to the recitation of the improvement of organoleptic properties of wine, it is noted that Salmon discloses improvement in quality of grapes by reduction of the spread of A. carbonarius that also was accompanied by a significant reduction in the final level of ochratoxin 
Claim 1 includes the limitation of “treating vines at the onset of veraison or between the onset of veraison and before harvesting grapes”. In regard to this recitation, Salmon discloses that “[i]n a third set of experiments it was demonstrated that yeast spraying should be done about 2-5 days after initial infection by the fungi in order to get an optimal antagonistic effect. After this period, the potential of fungi to initiate disease remains, indicating that a competition for nutrients has taken place between protagonists” (page 2). One of ordinary skill in the art would have been motivated to vary the timing of the yeast composition application depending on the desired anti-fungal effect absent any evidence of the criticality of the specific timing of yeast application.
Claim 1 has been amended to include the limitation of “wherein the yeast composition consists essentially of inactivated yeasts, yeast extracts, yeast autolysates, yeast cell walls, yeast derivatives or a combination thereof”. In regard to the yeast recitation, it is noted that Salmon discloses commercial S. cerevisiae “F” cells (page 3 Fig.3). It is further noted that depending on the yeast viability and various conditions associated with yeast storage and handling, part of yeast will become inactivated. In any case, one of ordinary skill in the art would have been motivated to vary the source of yeast absent any evidence of the criticality of the source of yeast.
In regard to claims 4 and 7, Salmon discloses commercial S. cerevisiae “F” cells (page 3 Fig.3).
In regard to claim 10, Salmon discloses treating vine stocks before harvesting by spraying yeast composition (Fig. 3).
In regard to claims 11-12 and 33-35, Salmon discloses treating vine stocks and berries/grapes before harvesting by spraying yeast composition at least once (page 3, Fig. 3).
claim 23, Salmon discloses yeast starter inoculation for alcoholic fermentation (page 3 Fig. 3).
In regard to claims 2 and 27, it is noted that one of ordinary skill in the art would have been motivated to vary the harvesting time depending on the desired sugar concentration in the harvested grapes. It is further noted that the specific harvesting time would depend on the desire ripeness of grapes, current weather conditions and other factors associated with harvesting timing. The specific alcoholic content of the final beverage would also depend on the s=initial fermentable sugar composition in harvested grapes.
In regard to claim 8, Salmon discloses that the amount of yeast in the biofungicide composition is 107 cells per bunch (Fig.3). In any case, one of ordinary skill in the art would have been motivated to vary the content of yeast in the biofungicide composition depending on the desired result of grapes/vine treatment. The specific content of yeast in the biofungicide composition is seen to have been a result effective variable which is routinely determinable.
In regard to claims 13-19, Salmon discloses that “[i]n a third set of experiments it was demonstrated that yeast spraying should be done about 2-5 days after initial infection by the fungi in order to get an optimal antagonistic effect. After this period, the potential of fungi to initiate disease remains, indicating that a competition for nutrients has taken place between protagonists” (page 2). One of ordinary skill in the art would have been motivated to vary the timing, number and the rate of the yeast composition application depending on the desired anti-fungal effect.





Claim 5 and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salmon (EVALUATION OF YEAST SPRAYING AS A TOOL FOR REDUCING FUNGUS DISEASES ON GRAPEVINES) in view of Jolly et al (THE ROLE AND USE OF NON-SACCHAROMYCES YEASTS IN WINE PRODUCTION).
In regard to claims 5, 29 and 30, Salmon discloses: that “[t]he choice of oenological S. cerevisiae strains was dictated by the fact that most of these available strains were originally 
Yeasts present during fermentation are derived from grapes and the vineyard, the equipment used in the cellar, cellar surfaces and external sources such as selected cultures that are added to facilitate the fermentation process (page 15 Col. 1)
The yeast species found in different niches associated with grape growth (vineyards) and wine production (wineries, grape must, fermentation and wine) can be arbitrarily divided into two groups, i.e. the Saccharomyces group and the non-Saccharomyces group. The Saccharomyces group with its primary representative, Saccharomyces cerevisiae, is present on grape skins in low numbers (Van Zyl & Du Plessis, 1961; Rankine, 1972; Torok et a!., 1996), and on winery equipment and in fermenting must in greater numbers (Peynaud & Domercq, 1959; Vaughan-Martini & Martini, 1995). S. cerevisiae is the most important yeast for wine production and is responsible for the metabolism of grape sugar to alcohol and CO2 (Reed & Peppler, 1973; Fleet, 1993; Pretorius et a!., 1999; Pretorius, 2003; Swiegers & Pretorius, 2005; Swiegers et al., 2005). It has an equally important role to play in the formation of secondary metabolites of importance to wine (Fleet, 1993; Pretorius, 2003), as well as in the conversion of grape aroma precursors to varietal aromas in wine (Darriet et a!., 1995; Dubourdieu, 1996; Ribereau-Gayon et al., 2000; Howell et al., 2004). For these reasons S. cerevisiae is often simply referred to as ''the wine yeast". The knowledge pertaining to S. cerevisiae during wine fermentation can often be applied to non-Saccharomyces yeasts under the same conditions and in the same environment (page 17 Col. 1). 

Among the non-Saccharomyces yeasts that can be encountered in vineyards, winery surfaces, in grape must and/or in wine, Jolly et al discloses Candida, Hanseniaspora, Kluyveromyces, Metschnikowia, Pichia, Torulaspora sp (page 16 Table 1).
Therefore, one of ordinary skill in the art would have been motivated to modify Salmon and to further include non-Saccharomyces yeast into the biofungicide formulation. Salmon Saccharomyces yeast such as Candida, Hanseniaspora, Kluyveromyces, Metschnikowia, Pichia, Torulaspora sp are non-toxic to the plant since such non-Saccharomyces yeast is used for grape must fermentation and is found on grapes, in the vineyard, fermentation equipment, surfaces, etc.  
In regard to claim 30, Jolly et al discloses that Torulaspora yeast is associated with wine-making. Hence, Torulaspora yeast is definitely non-toxic to the plant. Therefore, to further include Torulaspora yeast into the biofungicide formulation would have been obvious. 
Claims 28 and 31-32 recites fermentation of grapes with non-Saccharomyces yeast. Jolly et al discloses fermentation of grapes with non-Saccharomyces yeast. Jolly et al discloses that non-Saccharomyces yeast are naturally present in all wine fermentations (page 15 Col. 2). Jolly et al discloses various non-Saccharomyces yeast relevant to wine-making including  Citeromyces, Debaryomyces, Dekkera, Hanseniaspora, Issatchenkia, Kluyveromyces, Lodderomyces, Metschnikowia, Pichia, Saccharomycodes, Schizosaccharomyces, Torulaspora, Zygoascus, Zygosaccharomyces, Brettanomyces, Candida, Kloeckera, etc (Table 1). Jolly et al discloses also discloses various benefits of non-Saccharomyces yeast in wine fermentation such as imparting the authenticity to wines and other desirable characteristics (page 15 Col. 2). Hence, one of ordinary skill in the art would have been motivated to modify Salmon and to further ferment the grapes with non-Saccharomyces yeast relevant to wine-making in order to impart the authenticity to wines and other desirable characteristics.

Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salmon (EVALUATION OF YEAST SPRAYING AS A TOOL FOR REDUCING FUNGUS DISEASES ON GRAPEVINES)  in view of Latorse et al (EP 1,358,801 A1).
Salmon is taken as cited above. In regard to claim 6, Salmon l is silent as to the inclusion of minerals and nutrients in the biofungicide composition. Latorse et al discloses the following fungicide compositions:


Since Salmon discloses active yeast as a part of biofungicide composition and Latorse et al discloses fungicide composition containing microorganisms and various nutrients and minerals, one of ordinary skill in the art would have been motivated to modify Salmon in view of Latorse et al and to further include nutrients and minerals in the composition in order to increase viability of yeast or at least for the reasons suggested by Latorse et al.



Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Further in response to these arguments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicants’ arguments regarding active yeast, it is noted that Salmon discloses commercial S. cerevisiae “F” cells (page 3 Fig.3). It is further noted that depending on the yeast viability and various conditions associated with yeast storage and handling, part of yeast will become inactivated. In any case, one of ordinary skill in the art would have been motivated to vary the source of yeast absent any evidence of the criticality of the source of yeast.
Further in response to Applicant’s arguments, it is noted that Applicants have not provided any evidence of the criticality of the form of yeast used. Applicant have not provided any evidence of an unexpected result. In this case, the claims do not exclude the active yeast from the yeast composition and there is no evidence that the presence of active yeast would materially affect the basic and novel characteristic of the claimed invention.
Applicants have submitted Declaration under 37 C.F.R. Rule 1.132 by Jean-Michel Salmon. Declarant expresses an opinion that one of ordinary skill in the art would have been motivated to employ live yeast. In response to the Declaration, it is noted that the claims do not exclude the active yeast from the yeast composition and there is no evidence that the presence of active yeast would materially affect the basic and novel characteristic of the claimed invention.
In response to Declarant’s and applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., methods for yeast preparation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (see page 8-9 of the Reply).

In response to these arguments in regard to the recitation of “to balance sugar and phenolic maturation in the grapes” in the phrase “treating vines before harvesting grapes with a yeast composition to balance sugar and phenolic maturation in the grapes”, it is noted that this limitation is directed to the intended use of the composition. The method as disclosed by Salmon is directed to the reduction of fungus disease on grapevines, and therefore is directed to the production of grapes having better quality. Balance in sugar and phenolic maturation in the grapes also is seen as an inherent result of grapes treatment with yeast composition. Further in regard to the quality of grapes after treatment with yeast, Salmon discloses “[t]he chemical and sensory properties of the final wines were also not detrimentally affected by yeast spraying” (page 3). In regard to the recitation of the improvement of organoleptic properties of wine, it is noted that Salmon discloses improvement in quality of grapes by reduction of the spread of A. carbonarius that also was accompanied by a significant reduction in the final level of ochratoxin A in the corresponding wines. Hence, by disclosing a significant reduction in the final level of ochratoxin A in the corresponding wines, Salmon discloses improvement of organoleptic properties of wine.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791